--------------------------------------------------------------------------------

EXHIBIT 10.3

MAKE GOOD ESCROW AGREEMENT

This Make Good Escrow Agreement (the

"Make Good Agreement"), dated effective as of July 24, 2008, is entered into by
and among Golden Elephant Glass Technology, Inc. (formerly called Nevstar
Corporation), a Nevada corporation (the "Company"), the Investors (as defined
below), Win-Win Global Investments Inc. (the "Make Good Pledgor"), Roth Capital
Partners, LLC as Investor agent ("Investor Agent") and Securities Transfer
Corporation, as escrow agent ("Escrow Agent").



WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated the date of this Agreement (the "Securities Purchase Agreement"),
evidencing their participation in the Company's private offering (the
"Offering") of securities. As an inducement to the Investors to participate in
the Offering and as set forth in the Securities Purchase Agreement, the Make
Good Pledgor has agreed to place certain shares of the Company’s common stock,
par value $0.01 per share (the "Common Stock") owned by them into escrow for the
benefit of the Investors in the event the Company fails to satisfy certain
financial thresholds.

WHEREAS, pursuant to the requirements of the Stock Purchase Agreement, the
Company and Make Good Pledgor have agreed to establish an escrow on the terms
and conditions set forth in this Make Good Agreement;

WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and

WHEREAS, all capitalized terms used but not defined herein which are defined in
the Securities Purchase Agreement shall have the respective meanings given to
such terms in the Securities Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

1.

Appointment of Escrow Agent.

The Make Good Pledgor and the Company hereby appoint Escrow Agent to act as
Escrow Agent in accordance with the terms and conditions set forth in this Make
Good Agreement, and Escrow Agent hereby accepts such appointment and agrees to
act as Escrow Agent in accordance with such terms and conditions.



2.



Establishment of Escrow. Within three Trading Days following the Closing, the
Make Good Pledgor shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing an aggregate of 1,669,398 shares of the Company’s Common
Stock (the "Escrow Shares"), along with stock powers executed in blank (or such
other signed instrument of transfer acceptable to the Company’s Transfer Agent).
As used in this Make Good Agreement, "Transfer Agent" means Securities Transfer
Corporation, or such other entity hereafter retained by the Company as its stock
transfer agent as specified in a writing from the Company to the Escrow Agent.
The Make Good Pledgor understand and agree that the Investors’ right to receive
2008 Make Good Shares (as defined below) and 2009 Make Good Shares (as defined
below) pursuant to Section 4.11 of the Securities Purchase Agreement and this
Make Good Agreement shall continue to run to the benefit of each Investor even
if such Investor shall have transferred or sold all or any portion of the Shares
it acquired under the Securities Purchase Agreement, and that each Investor
shall have the right to assign its rights to receive all or any such 2008 Make
Good Shares and 2009 Make Good Shares to other Persons in conjunction with
negotiated sales or transfers of any of its Shares. The Make Good Pledgor hereby
irrevocably agrees that, other than in accordance with Section 4.11 of the
Securities Purchase Agreement and this Make Good Agreement, the Make Good
Pledgor will not offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise transfer or dispose of, directly or
indirectly, or announce the offering of any of the Escrow Shares (including any
securities convertible into, or exchangeable for, or representing the rights to
receive Escrow Shares). In furtherance thereof, the Company will (x) place a
stop order on all Escrow Shares which shall expire on the date the Escrow Shares
are delivered to the Investors or returned to the Make Good Pledgor, (y) notify
the Transfer Agent in writing of the stop order and the restrictions on such
Escrow Shares under this Make Good Agreement and direct the Transfer Agent not
to process any attempts by any Make Good Pledgor to resell or transfer any
Escrow Shares before the date the Escrow Shares that should be delivered to the
Investors are delivered to the Investors or returned to the Make Good Pledgor,
or otherwise in violation of Section 4.11 of the Securities Purchase Agreement
and this Make Good Agreement. The Company shall notify the Investors as soon as
the 2008 Make Good Shares and 2009 Make Good Shares have been deposited with the
Escrow Agent.

1

--------------------------------------------------------------------------------

3.

Representations of Make Good Pledgor. The Make Good Pledgor (as to itself and
its Escrowed Shares) hereby represents and warrants to the Investors as follows:

(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all Liens. Upon any transfer of
Escrow Shares to Investors hereunder, Investors will receive full right, title
and authority to such shares as holders of Common Stock of the Company free and
clear of all liens other than those imposed by US Federal Securities laws.

(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the properties or assets of Make Good Pledgor
pursuant to the terms of any indenture, mortgage, deed of trust or other
agreement or instrument binding upon Make Good Pledgor or such properties or
assets, other than such breaches, defaults or Liens which would not have a
material adverse effect taken as a whole.

(iii) The Make Good Pledgor has carefully considered and understands its
obligations and rights under Section 4.11 of the Securities Purchase Agreement
and this Make Good Agreement, and in furtherance thereof (x) has consulted with
its legal and other advisors with respect thereto and (y) hereby forever waives
and agrees that it may not assert any equitable defenses in any Proceeding
involving the Escrow Shares.

2

--------------------------------------------------------------------------------

4.        

Disbursement of Escrow Shares.



a.         In the event that the After Tax Net Income (as defined below)
reported in the Annual Report of the Company for the fiscal year ending December
31, 2008, as filed with the Commission on Form 10-K (or such other form
appropriate for such purpose as promulgated by the Commission) (the "2008 Annual
Report") is less than $10,000,000 (the "2008 Guaranteed ATNI"), the Escrow Agent
(on behalf of the Make Good Pledgor) will, without any further action on the
part of the Investors, transfer all of the 2008 Make Good Shares to the
Investors on a pro rata basis (determined by dividing each Investor’s Investment
Amount by the aggregate of all Investment Amounts delivered to the Company by
the Investors under the Securities Purchase Agreement) as specified in Exhibit A
to this Agreement for no consideration other than payment of their respective
Investment Amount paid to the Company at Closing. The "2008 Make Good Shares"
means 834,699 shares of Common Stock (as equitably adjusted for any stock
splits, stock combinations, stock dividends or similar transactions) required to
be deposited with the Escrow Agent in respect of the 2008 Guaranteed ATNI
pursuant to the terms of this Make Good Agreement. In the event that the After
Tax Net Income as reported in the in the Annual Report of the Company for the
fiscal year ending December 31, 2009, as filed with the Commission on Form 10-K
(or such other form appropriate for such purpose as promulgated by the
Commission) (the "2009 Annual Report"), is less than $14,000,000 (the "2009
Guaranteed ATNI"), the Escrow Agent (on behalf of the Make Good Pledgor) will
transfer all of the 2009 Make Good Shares to the Investors, without any further
action on the part of the Investors, on a pro rata basis (determined by dividing
each Investor’s Investment Amount by the aggregate of all Investment Amounts
delivered to the Company by the Investors under the Securities Purchase
Agreement) as specified in Exhibit A to this Agreement for no consideration
other than payment of their respective Investment Amount paid to the Company at
Closing. The "2009 Make Good Shares" means the 834,699 shares of Common Stock
(as equitably adjusted for any stock splits, stock combinations, stock dividends
or similar transactions) required to be deposited with the Escrow Agent in
respect of the 2009 Guaranteed ATNI pursuant to the terms of this Make Good
Agreement. For purposes hereof, "After Tax Net Income" shall mean the Company’s
operating income after taxes for the fiscal year ending December 31, 2008 or
December 31, 2009 (as relevant) in each case determined in accordance with GAAP
as reported in the 2008 Annual Report or 2009 Annual Report (as relevant).
Notwithstanding the foregoing or anything else to the contrary herein, for
purposes of determining whether or not the 2008 Guaranteed ATNI and 2009
Guaranteed ATNI have been met, (i) any liquidated damages under the Transaction
Documents, if any, and any expenses incurred as a result of the Company's
fulfillment of its obligations under Sections 4.14 and 4.16 of the Securities
Purchase Agreement shall be excluded (i.e., costs for hiring the investor
relations firm, Qualified CFO and independent directors; and (ii) the release of
any 2008 Make Good Shares or 2009 Make Good Shares to the Make Good Pledgor as a
result of the operation of this Section 4 shall not be deemed to be an expense,
charge, or any other deduction from revenues even though GAAP may require
contrary treatment or the Annual Report for the respective fiscal years filed
with the Commission by the Company may report otherwise. Other than as set forth
in this Section 4(a), no other exclusions shall be made for any non-recurring
expenses of the Company in determining whether any of the 2008 Guaranteed ATNI
or 2009 Guaranteed ATNI have been achieved.

3

--------------------------------------------------------------------------------



If prior to the second anniversary of the filing of either of the 2008 Annual
Report or the 2009 Annual Report (as applicable), the Company or their auditors
report or recognize that the financial statements contained in such report are
subject to amendment or restatement such that the Company would recognize or
report adjusted After Tax Net Income of less than either of the 2008 Guaranteed
ATNI or the 2009 Guaranteed ATNI (as applicable), then notwithstanding any prior
return of 2008 Make Good Shares or 2009 Make Good Shares to the Make Good
Pledgor, the Make Good Pledgor will, within 10 Business Days following the
earlier of the filing of such amendment or restatement or recognition, deliver
the relevant 2008 Make Good Shares or 2009 Make Good Shares to the Investors.

In the event that the After Tax Net Income reported in the 2008 Annual Report is
equal to or greater than the 2008 Guaranteed ATNI, no transfer of the 2008 Make
Good Shares shall be required by the Make Good Pledgor to the Investors under
this Section and such 2008 Make Good Shares shall be returned to the Make Good
Pledgor in accordance with this Make Good Agreement. In the event that the After
Tax Net Income reported in the 2009 Annual Report is equal to or greater than
the 2009 Guaranteed ATNI, no transfer of the 2009 Make Good Shares shall be
required by the Make Good Pledgor to the Investors under this Section and such
2009 Make Good Shares shall be returned to the Make Good Pledgor in accordance
with the Make Good Agreement, subject to return as provided in the immediately
preceding sentence.

Any transfer of the 2008 Make Good Shares and the 2009 Make Good Shares under
this Section shall be made to the Investors or the Make Good Pledgor, as
applicable, within 10 Business Days after the date which the 2008 Annual Report
or 2009 Annual Report, as applicable, is filed with the Commission and otherwise
in accordance with this Make Good Agreement subject to return as provided in the
immediately preceding paragraph and, in the event that any of the 2008 Make Good
Shares or 2009 Make Good Shares are required to be distributed to the Investors
in accordance with the terms of this Agreement, the Escrow Agent will deliver
such shares to the Investors in accordance with Exhibit A. The Investor Agent
will deliver to the Escrow Agent (with a copy to the Company) a copy of the 2008
Annual Report and 2009 Annual Report, together with the calculation of whether
the 2008 Guaranteed ATNI or 2009 Guaranteed ATNI (as applicable) has been
achieved. Escrow Agent need only rely on such letters from Investor Agent and
will disregard any contrary or further calculations or instructions in such
regard delivered by or on behalf of the Company.

b.         Pursuant to Section 4(a), if the Investor Agent delivers a notice to
the Escrow Agent that the Escrow Shares are to be transferred to the Investors,
then the Escrow Agent shall immediately forward either the 2008 Make Good Shares
or 2009 Make Good Shares, as the case may be, to the Company’s Transfer Agent
for reissuance to the Investors in an amount to each Investor as set forth on
Exhibit A attached hereto and otherwise in accordance with this Make Good
Agreement. The Company covenants and agrees that upon any transfer of 2008 Make
Good Shares or 2009 Make Good Shares to the Investors in accordance with this
Make Good Agreement, the Company shall promptly instruct its Transfer Agent to
reissue such 2008 Make Good Shares or 2009 Make Good Shares in the applicable
Investor’s name and deliver the same, or cause the same to be delivered as
directed by such Investor in an amount to each Investor as set forth on Exhibit
A attached hereto. If the Company does not promptly provide such instructions to
the Transfer Agent of the Company, then the Investor Agent is hereby irrevocably
authorized and directed by the Company to give such re-issuance instruction to
the Transfer Agent of the Company. If a notice from the Investor Agent pursuant
to Section 4(a) indicates that the Escrow Shares are to be returned to the Make
Good Pledgor, then the Escrow Agent will promptly deliver either the 2008 Make
Good Shares or 2009 Make Good Shares, as the case may be, to the Make Good
Pledgor in accordance to instructions provided by the Make Good Pledgor at such
time.

4

--------------------------------------------------------------------------------



c.         The Company and Make Good Pledgor covenant and agree to provide the
Escrow Agent with certified tax identification numbers by furnishing appropriate
forms W-9 or W-8 and such other forms and documents that the Escrow Agent may
request, including appropriate W-9 or W-8 forms for each Investor. The Company,
Make Good Pledgor and the Investors understand that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as amended, and the
Regulations promulgated thereunder, to withhold a portion of any interest or
other income earned on the investment of the Escrow Property.

5.        

Notice of Filings.

The Company agrees to promptly provide the Investor Agent written notice of the
filing with the Commission of any financial statements or reports referenced
herein.



6.        

Escrow Shares

. If any Escrow Shares are deliverable to the Investors in accordance with this
Make Good Agreement, (i) Make Good Pledgor covenants and agrees to execute all
such instruments of transfer (including stock powers and assignment documents)
as are customarily executed to evidence and consummate the transfer of the
Escrow Shares from Make Good Pledgor to the Investors, to the extent not done so
in accordance with Section 2, and (ii) following its receipt of the documents
referenced in Section 6(i), the Company and Escrow Agent covenant and agree to
cooperate with the Transfer Agent so that the Transfer Agent may promptly
reissue such Escrow Shares in the applicable Investor’s name and delivers the
same as provided herein or otherwise directed in writing by the Applicable
Investors. Until such time as (if at all) the Escrow Shares are required to be
delivered pursuant to the Securities Purchase Agreement and in accordance with
this Make Good Agreement, (i) any dividends payable in respect of the Escrow
Shares and all voting rights applicable to the Escrow Shares shall be retained
by Make Good Pledgor and (ii) should the Escrow Agent receive dividends or
voting materials, such items shall not be held by the Escrow Agent, but shall be
passed immediately on to the Make Good Pledgor and shall not be invested or held
for any time longer than is needed to effectively re-route such items to the
Make Good Pledgor. In the event that the Escrow Agent receives a communication
requiring the conversion of the Escrow Shares to cash or the exchange of the
Escrow Shares for that of an acquiring company, the Escrow Agent shall solicit
and follow the written instructions of the Make Good Pledgor; provided, that the
cash or exchanged shares are instructed to be redeposited into the Escrow
Account. Make Good Pledgor shall be responsible for all taxes resulting from any
such conversion or exchange.



5

--------------------------------------------------------------------------------



Assuming the Make Good Pledgor provides good and valid title to the Escrow
Shares to be transferred and delivered on behalf of the Make Good Pledgor to the
Investors hereunder, free and clear of all liens, encumbrances, equities or
claims, the Escrow Agent will ensure that upon delivery of the Escrow Shares,
good and valid title to the Escrow Shares, free and clear of all liens,
encumbrances, equities or claims will pass to the Investors. The Escrow Agent
shall not take any action which could impair Investors’ rights in the Escrow
Shares. The Escrow Agent shall not sell, transfer, assign or otherwise dispose
of (by operation of law or otherwise) or grant any option with respect to any
Escrow Shares prior to the termination of this Agreement.

7.

Interpleader. Should any controversy arise among the parties hereto with respect
to this Make Good Agreement or with respect to the right to receive the Escrow
Shares, Escrow Agent and/or the Investor Agent shall have the right to consult
and hire counsel and/or to institute an appropriate interpleader action to
determine the rights of the parties. Escrow Agent and/or the Investor Agent are
also each hereby authorized to institute an appropriate interpleader action upon
receipt of a written letter of direction executed by the parties so directing
either Escrow Agent or the Investor Agent. If Escrow Agent or the Investor Agent
is directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date. Any interpleader
action instituted in accordance with this Section 7 shall be filed in any court
of competent jurisdiction in the State of New York, and the Escrow Shares in
dispute shall be deposited with the court and in such event Escrow Agent and the
Investor Agent shall be relieved of and discharged from any and all obligations
and liabilities under and pursuant to this Make Good Agreement with respect to
the Escrow Shares and any other obligations hereunder.

8.



Exculpation and Indemnification of Escrow Agent and the Investor Agent.



a.         Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise. Escrow Agent acts
under this Make Good Agreement as a depositary only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. Escrow Agent will
have no duties or responsibilities other than those expressly set forth herein.
Escrow Agent will be under no liability to anyone by reason of any failure on
the part of any party hereto (other than Escrow Agent) or any maker, endorser or
other signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. The Investor Agent’s sole obligation under this Make Good
Agreement is to provide written instruction to Escrow Agent (following such time
as the Company files certain periodic financial reports as specified in Section
4 hereof) directing the distribution of the Escrow Shares. The Investor Agent
will provide such written instructions upon review of the relevant After Tax Net
Income amount reported in such periodic financial reports as specified in
Section 4 hereof. The Investor Agent is not charged with any obligation to
conduct any investigation into the financial reports or make any other
investigation related thereto. In the event of any actual or alleged mistake or
fraud of the Company, its auditors or any other person in connection with such
financial reports of the Company, the Investor Agent shall have no obligation or
liability to any party hereunder.

6

--------------------------------------------------------------------------------



b.         Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, absent gross negligence
or willful misconduct. Escrow Agent may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Make Good
Agreement and no other or further duties or responsibilities shall be implied,
including, but not limited to, any obligation under or imposed by any laws of
the State of New York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

c.         The Company and each Make Good Pledgor each hereby, jointly and
severally, indemnify and hold harmless each of Escrow Agent, the Investor Agent
and any of their principals, partners, agents, employees and affiliates from and
against any expenses, including reasonable attorneys' fees and disbursements,
damages or losses suffered by Escrow Agent or the Investor Agent in connection
with any claim or demand, which, in any way, directly or indirectly, arises out
of or relates to this Make Good Agreement or the services of Escrow Agent or the
Investor Agent hereunder; except, that if Escrow Agent or the Investor Agent is
guilty of willful misconduct or gross negligence under this Make Good Agreement,
then Escrow Agent or the Investor Agent, as the case may be, will bear all
losses, damages and expenses arising as a result of its own willful misconduct
or gross negligence. Promptly after the receipt by Escrow Agent or the Investor
Agent of notice of any such demand or claim or the commencement of any action,
suit or proceeding relating to such demand or claim, Escrow Agent or the
Investor Agent, as the case may be, will notify the other parties hereto in
writing. For the purposes hereof, the terms "expense" and "loss" will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.

7

--------------------------------------------------------------------------------

9.

Compensation of Escrow Agent.

Escrow Agent shall be entitled to compensation for its services as stated in the
fee schedule attached hereto as Exhibit B, which compensation shall be paid by
the Company. The fee agreed upon for the services rendered hereunder is intended
as full compensation for Escrow Agent's services as contemplated by this Make
Good Agreement; provided, however, that in the event that Escrow Agent renders
any material service not contemplated in this Make Good Agreement, or there is
any assignment of interest in the subject matter of this Make Good Agreement, or
any material modification hereof, or if any material controversy arises
hereunder, or Escrow Agent is made a party to any litigation pertaining to this
Make Good Agreement, or the subject matter hereof, then Escrow Agent shall be
reasonably compensated by the Company for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorney's fees,
occasioned by any delay, controversy, litigation or event, and the same shall be
recoverable from the Company. Prior to incurring any costs and/or expenses in
connection with the foregoing sentence, Escrow Agent shall be required to
provide written notice to the Company of such costs and/or expenses and the
relevancy thereof and Escrow Agent shall not be permitted to incur any such
costs and/or expenses which are not related to litigation prior to receiving
written approval from the Company, which approval shall not be unreasonably
withheld.

10.

Resignation of Escrow Agent. At any time, upon ten (10) Business Days' written
notice to the Company and the Investors, Escrow Agent may resign and be
discharged from its duties as Escrow Agent hereunder. As soon as practicable
after its resignation, Escrow Agent will promptly turn over to a successor
escrow agent appointed by the Company the Escrow Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof. If, by the end of the 10-Business Day period following the
giving of notice of resignation by Escrow Agent, the Company shall have failed
to appoint a successor escrow agent, Escrow Agent shall deposit the Escrow
Shares as directed by the Investor Agent with the understanding that such Escrow
Shares will continue to be subject to the provisions of this Make Good
Agreement.

11.

Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.

8

--------------------------------------------------------------------------------

12.

Notice.

All notices, communications and instructions required or desired to be given
under this Make Good Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier, to the addresses listed on the signature pages hereto.

13.

Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14.

Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of the Investor Agent. This Make Good
Agreement and the rights and obligations hereunder of the Escrow Agent may be
assigned by the Escrow Agent only with the prior consent of the Company and the
Investor Agent. This Make Good Agreement and the rights and obligations
hereunder of the Make Good Pledgor may not be assigned by any Make Good Pledgor.
Subject to the requirements under federal and state securities laws, an Investor
may assign its rights under this Make Good Agreement without any consent from
any other party. This Make Good Agreement may not be changed orally or modified,
amended or supplemented without an express written agreement executed by the
Escrow Agent, the Company, the Make Good Pledgor and the Investor Agent (upon
consent of the Investors holding a majority of the Shares issued as Closing
under the Securities Purchase Agreement. This Make Good Agreement is binding
upon and intended to be for the sole benefit of the parties hereto and their
respective successors, heirs and permitted assigns, and none of the provisions
of this Make Good Agreement are intended to be, nor shall they be construed to
be, for the benefit of any third person. No portion of the Escrow Shares shall
be subject to interference or control by any creditor of any party hereto, or be
subject to being taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of any such party hereto prior to
the disbursement thereof to such party hereto in accordance with the provisions
of this Make Good Agreement.

15.

Applicable Law. This Make Good Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. The representations
and warranties contained in this Make Good Agreement shall survive the execution
and delivery hereof and any investigations made by any party. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Make Good Agreement shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the "New York Courts"). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any such proceeding, any claim
that it is not personally subject to the jurisdiction of any such New York
Court, or that such proceeding has been commenced in an improper or inconvenient
forum. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Make Good Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

9

--------------------------------------------------------------------------------

16.        

Headings.

The headings contained in this Make Good Agreement are for convenience of
reference only and shall not affect the construction of this Make Good
Agreement.

17.        

Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

18.        

Merger or Consolidation. Any corporation or association into which the Escrow
Agent may be converted or merged, or with which it may be consolidated, or to
which it may sell or transfer all or substantially all of its corporate trust
business and assets as a whole or substantially as a whole, or any corporation
or association resulting from any such conversion, sale, merger, consolidation
or transfer to which the Escrow Agent is a party, shall be and become the
successor escrow agent under this Make Good Agreement and shall have and succeed
to the rights, powers, duties, immunities and privileges as its predecessor,
without the execution or filing of any instrument or paper or the performance of
any further act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.

COMPANY:   GOLDEN ELEPHANT GLASS TECHNOLOGY, INC.   By: 
______________________________________

Name:

Title:

  Address:     Facsimile: Attn.:   MAKE GOOD PLEDGOR:   WIN-WIN GLOBAL
INVESTMENTS INC.   ______________________________________ Name:   Address:    
Facsimile: Attn.:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------



ESCROW AGENT: Securities Transfer Corporation, as Escrow Agent   By: 
______________________________________

Name:

Title:

  Address: 2591 Dallas Parkway, Suite 102, Frisco, TX 75034   Facsimile: Attn.:
Kevin B. Halter, Jr.     INVESTOR AGENT Roth Capital Partners, LLC, as Investor
Agent   By:  ______________________________________

Name: Gordon J. Roth

Title: Chief Financial Officer

  Address:   Facsimile: Attn.:     INVESTORS:   By: 
______________________________________

Name:

Title:

  Address:   Facsimile: Attn.:

12

--------------------------------------------------------------------------------